 



EXHIBIT 10.1
INVESTORS RIGHTS AGREEMENT
     This Investors Rights Agreement dated as of August 14, 2006 (this
“Agreement”) is entered into by and among Allis-Chalmers Energy Inc., a Delaware
corporation (the “Company”), and the parties whose names appear on Exhibit A
(collectively, the “Investors”).
     WHEREAS, the Company and the Investors have entered into a Stock Purchase
Agreement dated as of April 27, 2006 (the “Stock Purchase Agreement”) pursuant
to which each of the Investors shall receive a number of shares of the common
stock, par value $0.01 per share, of the Company (the "Common Stock”) to be
determined as set forth therein;
     WHEREAS, in order to induce each of the Investors to enter into the Stock
Purchase Agreement, the Company has agreed to grant certain registration rights
to the Investors with respect to such shares and certain Board designation
rights, in each case, subject to the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     Section 1. Definitions. As used herein, the following terms have the
indicated meanings, unless the context otherwise requires:
     "Agreement” has the meaning given to such term in the preamble hereto.
     "Beneficially Own,” “Beneficially Owned,” “Beneficial Ownership” and
“Beneficial Owner” with respect to any securities means a Holder’s having such
ownership, control or power to direct the voting with respect to, or which
otherwise enables a Holder to legally act with respect to, such securities as
contemplated hereby, including without limitation pursuant to any agreement,
arrangement or understanding, regardless of whether in writing. Securities
“Beneficially Owned” shall include securities Beneficially Owned by all other
persons with whom a Holder would constitute a “group” as within the meaning of
Section 13(d) of the Exchange Act.
     "Blackout Period” means a period in each case commencing on the day
immediately after the Company notifies the Holders that they are required,
pursuant to Section 4(b)(vi), to suspend offers and sales of Registrable
Securities during which the Company, in the good faith judgment of the Board,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of (and/or
the registration of the offer and sale of) the Registrable Securities covered or
to be covered by the Registration Statement would be seriously detrimental to
the Company and its stockholders and ending on the earlier of (a) the date upon
which the material non-public information commencing the Blackout Period is
disclosed to the public or ceases to be material and (b) such time as the
Company notifies the selling Holders that the Company will no longer delay such
filing of the Registration

 



--------------------------------------------------------------------------------



 



Statement, recommence taking steps to make such Registration Statement
effective, or allow sales pursuant to such Registration Statement to resume;
provided that no Blackout Period may last for more than 60 consecutive days;
provided, further, that during any period of 365 consecutive days, Blackout
Periods may not, in the aggregate, last for more than the greater of (a) zero
days and (b) the result of 90 days minus the number of days that holders are
required pursuant to Section 4(c) to discontinue and suspend disposition of
Registrable Securities because of the happening of any event described in
Section 4(b)(vi).
     "Board” means the board of directors of the Company.
     "Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the SEC is required or authorized to close.
     "Closing Date” has the meaning given to such term in the Stock Purchase
Agreement.
     "Common Stock” has the meaning given to such term in the recitals hereto.
     "Company” has the meaning given to such term in the preamble hereto.
     "Designation Rights Termination Date” has the meaning given to such term in
Section 2(b) hereto.
     "Effectiveness Period” has the meaning given to such term in
Section 4(b)(i) .
     "Equity Securities Offering” means any underwritten registered offering of
Relevant Securities, and any offering or placement of any Relevant Securities
pursuant to Rule 144A under the Securities Act.
     "Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     "Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
     "Form S-1” means such form under the Securities Act as in effect on the
date of this Agreement or any successor registration form thereto under the
Securities Act subsequently adopted by the SEC.
     "Form S-3” means such form under the Securities Act as in effect on the
date of this Agreement or any successor registration form thereto under the
Securities Act subsequently adopted by the SEC.

2



--------------------------------------------------------------------------------



 



     "Holder” means each Investor or any of such Investor’s successors and
Permitted Assignees who acquire rights in accordance with this Agreement with
respect to the Registrable Securities directly or indirectly from another Holder
(including from any Permitted Assignee).
     "Inspector” means any attorney, accountant or other agent retained by a
Holder for the purposes provided in Section 4(b)(x).
     "Investor” has the meaning given to such term in the preamble hereto.
     "Investor Director” means any member of the Board that was nominated for
election to the Board by the Holders pursuant to and in accordance with
Section 2(a).
     "Market Standoff Period” with respect to each Equity Securities Offering,
the period beginning on the date of first sale of securities pursuant to such
Equity Securities Offering and ending on the date that shall be requested by the
Company or the underwriters or initial purchasers retained by the Company to
facilitate such Equity Securities Offering; provided, however, that each such
period shall not be more than 90 days; provided further that (i) such period
shall be no longer than the shortest period imposed by the Company or the
underwriters upon any other person or entity and (ii) if any other person or
entity receives a waiver with respect to any such matters, the Investors shall
be given a waiver with respect to their Shares as well.
     "NASD” means the National Association of Securities Dealers.
     "Permitted Assignee” means (a) with respect to a partnership, its partners
or former partners in accordance with their partnership interests, (b) with
respect to a corporation, its stockholders in accordance with their interest in
the corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
     "register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
     "Registrable Securities” means the Shares, excluding any such Shares
(a) that have been publicly sold or may be sold immediately without registration
or the requirement to make filings with the SEC under the Securities Act either
pursuant to Rule 144 of the Securities Act or otherwise, (b) sold by a person in
a transaction pursuant to a registration statement filed under the Securities
Act or (c) that are at the time subject to an effective registration statement
under the Securities Act (other than the Registration Statement contemplated
hereby).
     "Registration Expenses” has the meaning given to such term in Section 4(d).
     "Registration Statement” has the meaning given to such term in
Section 4(a).

3



--------------------------------------------------------------------------------



 



     "Relevant Security” means the Shares, any other equity security of the
Company or any of its subsidiaries and any security convertible into, or
exercisable or exchangeable for, any Shares or other such equity security.
     "SEC” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
     "SEC Effective Date” means the date the Registration Statement is
originally declared effective by the SEC.
     "Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute promulgated in replacement thereof, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect from time
to time.
     "Selling Expenses” has the meaning given to such term in Section 4(d).
     "Shares” means the shares of Common Stock issued to each Investor pursuant
to the Stock Purchase Agreement and (a) any and all shares of capital stock or
other equity securities of the Company which are added to or exchanged or
substituted for such shares of Common Stock by reason of the declaration of any
stock dividend or stock split, the issuance of any distribution or the
reclassification, readjustment, recapitalization or other such modification of
the capital structure of the Company; and (b) any and all shares of capital
stock or other equity securities of any other corporation (now or hereafter
organized under the laws of any state or other governmental authority) with
which the Company is merged, which results from any consolidation or
reorganization to which the Company is a party, or to which is sold all or
substantially all of the shares or assets of the Company, for which such shares
of Common Stock are exchanged or substituted in connection with such merger,
consolidation, reorganization or sale, if immediately after such merger,
consolidation, reorganization or sale, the Company or the stockholders of the
Company own equity securities having in the aggregate more than 50% of the total
voting power of such other corporation.
     "Stock Purchase Agreement” has the meaning given to such term in the
recitals hereto.
     "Transfer” has the meaning given to such term in Section 3(a).
     Section 2. Board Designation Rights.
     (a) Designation. Until the Designation Rights Termination Date, the
Investors shall have the right to designate two nominees for election to the
Board.
     (b) Termination of Designation Rights. The Investors shall not be entitled
to designate any nominees for election to the Board pursuant to this Agreement
from and after the date (the “Designation Rights Termination Date”) that is the
first date on which the Shares Beneficially Owned by the Investors collectively
represent less than twenty percent (20%) of the Shares initially acquired by the
Investors pursuant to the Stock Purchase Agreement.
     (c) Company Support. At all times prior to the Designation Rights
Termination Date, the Company shall support the nominations of the persons
designated by the Holders pursuant to Section 2(a), and the Company shall use
its best efforts to cause the Board (and the Company’s

4



--------------------------------------------------------------------------------



 



nominating committee, if any) to recommend the inclusion of such persons in the
slate of nominees recommended to stockholders for election as directors at each
annual meeting of stockholders of the Company.
     (d) Vacancies. If at any time prior to the Designation Rights Termination
Date, a vacancy is created on the Board by reason of the incapacity, death,
removal or resignation of any Investor Director, then the Company shall use its
best efforts to cause the Board to appoint an individual designated by the
Holders to fill such vacancy until the next meeting of the Company’s
stockholders at which directors are elected.
     Section 3. Market Standoff. Notwithstanding anything to the contrary set
forth in this Agreement, with respect to each Equity Securities Offering
conducted after the Closing Date, the following provisions of this Section 3
shall apply, if and only if (x) the underwriters or initial purchasers retained
by the Company to facilitate such offering request, in connection with such
offering, that the officers or directors or significant stockholders of the
Company refrain from selling any Relevant Security during any period, and
(y) either (1) any nominee designated by the Investors pursuant to Section 2(a)
is a member of the Board, or (2) the Holders Beneficially Own shares of Common
Stock representing at least 10% of the fully diluted equity interests in the
Company (calculated giving effect to the exercise of all outstanding options,
warrants and other rights to purchase to acquire any Common Stock of the
Company):
     (a) Without the prior written consent of the Company, during the Market
Standoff Period applicable to such Equity Securities Offering, each Holder will
not (i), directly or indirectly, offer, sell, agree to offer or sell, solicit
offers to purchase, grant any call option or purchase any put option with
respect to, pledge, borrow or otherwise dispose of any Relevant Security, or
(ii) establish or increase any “put equivalent position” or liquidate or
decrease any “call equivalent position” (in each case within the meaning of
Section 16 of the Exchange Act) with respect to any Relevant Security, or
otherwise enter into any swap, derivative or other transaction or arrangement
that transfers to another, in whole or in part, any economic consequence of
ownership of a Relevant Security (each of the transactions described in the
immediately preceding clauses (i) and (ii), being referred to as a “Transfer”),
regardless of whether such transaction is to be settled by delivery of Relevant
Securities, other securities, cash or other consideration; provided, however,
that a Transfer to a Permitted Assignee will not be subject to this Section 3 as
long as (x) such Transfer is effected in accordance with applicable securities
laws; (y) such transferee agrees in writing to become subject to the terms of
this Agreement as a Holder; and (z) the Company is given written notice by such
Holder of such Transfer, stating the name and address of the transferee and
identifying the Shares being Transferred.
     (b) Furthermore, each Holder hereby authorizes the Company during the
Market Standoff Period to cause any transfer agent for the Relevant Securities
to decline to transfer, and to note stop transfer restrictions on the stock
register and other records relating to, any Relevant Securities for which such
Holder is the record holder and, in the case of Relevant Securities for which
such Holder is the Beneficial Owner but not the record holder, agrees during the
Market Standoff Period to cause the record holder thereof to cause the relevant
transfer agent to decline to transfer, and to note stop transfer restrictions on
the stock register and other records relating to, such Relevant Securities.

5



--------------------------------------------------------------------------------



 



     (c) Without the prior written consent of the Company, during the Market
Standoff Period such Holder (x) will not participate in the filing with the SEC
of any registration statement, or circulate or participate in the circulation of
any preliminary or final prospectus or other disclosure document with respect to
any proposed offering or sale of a Relevant Security and (y) will not exercise
any rights the undersigned may have to require registration with the SEC of any
proposed offering or sale of a Relevant Security (including without limitation
pursuant to this Agreement).
     Section 4. Registration Rights.
     (a) Shelf Registration Statement. As promptly as reasonably practicable
after the Closing Date (but no later than 30 after the Closing Date, unless a
later date is agreed to in writing by the Holders of a majority of the
Registrable Securities), the Company shall file with the SEC a shelf
registration statement on Form S-1 (or, if the Company is eligible to use such
form, Form S-3) relating to the registration of the offer and resale by the
Holders of all of the Registrable Securities (the “Registration Statement”);
provided, however, that the Company shall not be obligated to effect any such
registration pursuant to this Section 4(a), or keep such registration or the
Registration Statement effective pursuant to Section 4(b)(i), during any
Blackout Period.
     (b) Registration Procedures. In the case of each registration,
qualification, or compliance effected by the Company pursuant to Section 4(a),
the Company will keep each Holder including securities therein reasonably
advised in writing (which may include e-mail) as to the initiation of each
registration, qualification, and compliance and as to the completion thereof. In
addition, the Company hereby agrees as follows with respect to the Registration
Statement.
      (i) The Company will use its commercially reasonable efforts to cause the
Registration Statement to become and remain effective at least for a period
ending with the first to occur of (A) the sale by the Holders of all Registrable
Securities covered by the Registration Statement, (B) the availability under
Rule 144 for the Holders to immediately, freely resell without restriction or
filing with the SEC all Registrable Securities covered by the Registration
Statement, or (C) the date that is two years after the SEC Effective Date
(provided, however, that if the Company files the Registration Statement on Form
S-1 and subsequently becomes eligible to use Form S-3, it may file a
post-effective amendment to such Form S-1 on Form S-3 prior to the end of such
period and use its commercially reasonable efforts to cause the Registration
Statement as amended to become effective until the end of such period) (in any
such case, the “Effectiveness Period”). At any time after the end of the
Effectiveness Period, if (a) the Holders Beneficially Own Registrable Securities
representing more than 10% of the fully diluted equity interests in the Company
(calculated giving effect to the exercise of all outstanding options, warrants
and other rights to purchase to acquire any Common Stock of the Company) or
(b) any nominee designated by the Investors pursuant to Section 2(a) is a member
of the Board, then (x) as promptly as reasonably practicable after the written
request of Holders of greater than 50% of the Registrable Securities, the
Company shall file with the SEC another shelf registration statement on Form S-1
(or, if the Company is eligible to use such form, Form S-3) relating to the
registration of the offer and resale by the Holders of all of the Registrable
Securities, (y) the provisions of this Agreement

6



--------------------------------------------------------------------------------



 



(including without limitation the provisions of Section 4(a) and Section 4(b))
shall apply to such registration statement and (z) such registration statement
shall be deemed to be the Registration Statement (as defined in Section 4(a))
for purposes of this Agreement.
      (ii) If the Registration Statement becomes subject to review by the SEC,
the Company will promptly respond to all comments and diligently pursue
resolution of any comments to the satisfaction of the SEC.
      (iii) The Company will prepare and file with the SEC such amendments and
supplements to the Registration Statement and any prospectus used in connection
therewith as may be reasonably necessary to keep the Registration Statement
effective during the Effectiveness Period, and will comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such Registration Statement during such period in accordance with the
intended method(s) of disposition by the sellers thereof set forth in such
Registration Statement.
      (iv) The Company will furnish, without charge, to each Holder (A) a
reasonable number of copies of the Registration Statement (including any
exhibits thereto other than exhibits incorporated by reference), each amendment
and supplement thereto as such Holder may request, (B) such number of copies of
the prospectus included in such Registration Statement (including each
preliminary prospectus and any other prospectus filed under Rule 424 under the
Securities Act) as such Holder may request, in conformity with the requirements
of the Securities Act, and (C) such other documents as such Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder, but only during the Effectiveness Period.
      (v) The Company will use its commercially reasonable efforts to register
or qualify the Registrable Securities under such other applicable securities or
blue sky laws of such jurisdictions as any Holder reasonably requests as may be
necessary for the marketability of the Registrable Securities (such request to
be made by the time the Registration Statement is deemed effective by the SEC)
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder; provided,
however, that the Company shall not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (v), (B) subject itself to taxation in any such
jurisdiction, or (C) consent to general service of process in any such
jurisdiction.
      (vi) As promptly as practicable after becoming aware of such event, the
Company will notify each Holder of such Registrable Securities at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act of the happening of any event which comes to the Company’s attention if as a
result of such event the prospectus included in the Registration Statement
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the Company shall promptly prepare and furnish to such
Holder a supplement or amendment to such prospectus (or prepare and file
appropriate reports under the Exchange Act) so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall

7



--------------------------------------------------------------------------------



 



not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, unless suspension of the use of such prospectus otherwise is
authorized herein or in the event of a Blackout Period, in which case no
supplement or amendment need be furnished (or Exchange Act filing made) until
the termination of such suspension or Blackout Period.
      (vii) The Company will comply, and continue to comply during the period
that the Registration Statement is effective under the Securities Act, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the SEC with respect to the disposition of
all securities covered by the Registration Statement.
      (viii) As promptly as practicable after becoming aware of such event, the
Company will notify each Holder of Registrable Securities being offered or sold
pursuant to the Registration Statement of the issuance by the SEC of any stop
order or other suspension of effectiveness of the Registration Statement.
      (ix) The Company will permit the Holders of Registrable Securities being
included in the Registration Statement and their legal counsel, at such Holders’
sole cost and expense to review and have a reasonable opportunity to comment on
the Registration Statement and all amendments and supplements thereto at least
two Business Days prior to their filing with the SEC.
      (x) The Company will make available for inspection by any Holder and any
Inspector retained by such Holder, at such Holder’s sole expense, all records as
shall be reasonably necessary to enable such Holder to exercise its due
diligence responsibility, and cause the Company’s officers, directors, and
employees to supply all information which such Holder or any Inspector may
reasonably request for purposes of such due diligence; provided, however, that
such Holder shall hold in confidence and shall not make any disclosure of any
record or other information which the Company determines in good faith to be
confidential, and of which determination such Holder is so notified at the time
such Holder receives such information, unless (w) such Holder had, or obtained,
knowledge of such information without violation of or protection under any
agreements with the Company or, to its knowledge any third party, (x) the
disclosure of such record is reasonably necessary to avoid or correct a
misstatement or omission in the Registration Statement and a reasonable time
prior to such disclosure the Holder shall have informed the Company of the need
to so correct such misstatement or omission and the Company shall have failed to
correct such misstatement of omission, (y) the release of such record is ordered
pursuant to a subpoena or other order from a court or governmental body of
competent jurisdiction or (z) the information in such record has been made
generally available to the public other than by disclosure in violation of this
Agreement or any other agreement. The Company shall not be required to disclose
any confidential information in such records to any Inspector until and unless
such Inspector shall have entered into a confidentiality agreement with the
Company with respect thereto, containing terms substantially similar to those
set forth in this Section 4(b)(x), which agreement shall permit such Inspector
to disclose records to the Holder who has retained such Inspector. Each Holder
agrees that it shall, upon learning that disclosure of such

8



--------------------------------------------------------------------------------



 



records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the records deemed
confidential. The Company shall hold in confidence and shall not make any
disclosure of information concerning a Holder provided to the Company pursuant
to this Agreement unless (A) disclosure of such information is reasonably
necessary to comply with federal or state securities laws, (B) disclosure of
such information to the SEC’s Staff of the Division of Corporation Finance is
reasonably necessary to respond to comments raised by such staff in its review
of the Registration Statement, (C) disclosure of such information is reasonably
necessary to avoid or correct a misstatement or omission in the Registration
Statement, (D) release of such information is ordered pursuant to a subpoena or
other order from a court or governmental body of competent jurisdiction, or (E)
such information has been made generally available to the public other than by
disclosure in violation of this or any other agreement. The Company agrees that
it shall, upon learning that disclosure of such information concerning a Holder
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to such Holder and allow such Holder, at
such Holder’s expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, such information.
      (xi) The Company will use its commercially reasonable efforts to cause all
the Registrable Securities covered by the Registration Statement to be listed or
quoted on the principal securities market on which securities of the same class
or series issued by the Company are then listed or traded.
      (xii) The Company will provide a transfer agent and registrar, which may
be a single entity, for the Registrable Securities at all times.
      (xiii) The Company will cooperate with the Holders of Registrable
Securities being offered pursuant to the Registration Statement to facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legends) representing Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates to be in such denominations
or amounts as the Holders may reasonably request and registered in such names as
the Holders may request.
      (xiv) The Company will take all other reasonable actions necessary to
expedite and facilitate disposition by the Holders of the Registrable Securities
pursuant to the Registration Statement, including without limitation making its
chief executive officer, president, chief financial officer and other
appropriate officers and personnel available to participate in marketing efforts
with respect to any registered underwritten public offering.
     (c) Suspension of Offers and Sales. Each Holder of Registrable Securities
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 4(b)(vi) or of the commencement of an
Blackout Period, such Holder shall discontinue and suspend disposition of
Registrable Securities pursuant to the Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(b)(vi) or notice of the end of the Blackout Period,
and, if so directed

9



--------------------------------------------------------------------------------



 



by the Company, such Holder shall deliver to the Company (at the Company’s
expense) all copies (including, without limitation, any and all drafts), other
than permanent file copies, then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
     (d) Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees, messenger and delivery expenses, printing
expenses, internal expenses (including without limitation all salaries and
expenses of its officers and employees performing legal or accounting duties),
all fees and expenses associated with filings required to be made with the NASD,
as may be required by the rules and regulations of the NASD, fees and expenses
of compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), rating agency fees, the fees and expenses incurred in
connection with the listing of the securities to be registered on all securities
exchanges on which similar securities issued by the Company are then quoted or
listed, fees and disbursements of counsel for the Company and its independent
certified public accountants, and the fees and expenses of any other persons
retained by the Company, in connection with the registration hereunder
(collectively, the “Registration Expenses”) will be borne by the Company, but
not including any roadshow expenses, fees and expenses of counsel for the
Holders and any underwriting, broker or dealer discounts or commissions
attributable to the sale of Registrable Securities (which are hereinafter
referred to as “Selling Expenses”). All Selling Expenses shall be borne solely
by the Holders.
     (e) Information by Holder. The Holder or Holders of Registrable Securities
included in the Registration Statement shall furnish to the Company such
information required under Regulation S-K under the Securities Act regarding
such Holder or Holders and the distribution proposed by such Holder or Holders
as the Company may request in writing. No Holder of Registrable Securities will
be entitled to have such Registrable Securities included in a Registration
Statement if such Holder does not furnish such information requested by the
Company.
     (f) Indemnification.
      (i) In the event of the offer and sale of Registrable Securities held by
Holders under the Securities Act, the Company shall, and hereby does, indemnify
and hold harmless, to the fullest extent permitted by law, each Holder, its
directors, officers, partners, each other person who participates as an
underwriter in the offering or sale of such securities, and each other person,
if any, who controls or is under common control with such Holder or any such
underwriter within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, and expenses to which
the Holder or any such director, officer, partner or underwriter or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, liabilities or expenses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in (A) the Registration Statement, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or (B) in any materials or information provided to investors
by, or with the written approval of, the

10



--------------------------------------------------------------------------------



 



Company in connection with the marketing of the offering of the Shares
(“Marketing Materials”), including any road show or investor presentations made
to investors by the Company (whether in person or electronically), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided that the foregoing
shall not apply, and the Company shall not be liable, in any such case (A) to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement or alleged untrue statement in or omission or alleged omission from
such Registration Statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company through an instrument duly
executed by or on behalf of such Holder specifically stating that it is for use
in the preparation thereof, or (B) to the extent that the Holders failed to
comply with the terms of the plan of distribution mechanics described in the
applicable prospectus. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holders, or any such
director, officer, partner, underwriter or controlling person and shall survive
the transfer of such shares by the Holder.
      (ii) As a condition to including any Registrable Securities to be offered
by a Holder in the Registration Statement, each such Holder agrees to be bound
by the terms of this Section 4(f) and to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers, and
each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, legal counsel and accountants for the Company,
any underwriter, any other Holder selling securities in such Registration
Statement and any controlling person within the meaning of the Securities Act of
any such underwriter or other Holder, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act or
otherwise, (A) insofar as such losses, claims, damages or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
in or omission or alleged omission from such Registration Statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company through an
instrument duly executed by or on behalf of such Holder specifically stating
that it is for use in the preparation thereof, or (B) to the extent that the
Holders failed to comply with the terms of the plan of distribution mechanics
described in the applicable prospectus. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Company, or any such director, officer, partner, underwriter or controlling
person and shall survive the transfer of such shares by the Holder, and such
Holder shall reimburse the Company, and each such director, officer, legal
counsel and accountants, underwriter, other Holder, and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending, or

11



--------------------------------------------------------------------------------



 



settling and such loss, claim, damage, liability, action, or proceeding;
provided, however, that such indemnity agreement found in this Section 4(f)(ii)
shall in no event exceed the gross proceeds from the offering received by such
Holder.
      (iii) Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in
Section 4(f)(i) or Section 4(f)(ii) (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under Section 4(f)(i) or Section 4(f)(ii),
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
      (iv) In the event that an indemnifying party does or is not permitted to
assume the defense of an action pursuant to Section 4(f)(iii) or in the case of
the expense reimbursement obligation set forth in Section 4(f)(i) and
Section 4(f)(ii), the indemnification required by Section 4(f)(i) and
Section 4(f)(ii) shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills received or
expenses, losses, damages, or liabilities are incurred.
      (v) If the indemnification provided for in this Section 4(f) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (A) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to,

12



--------------------------------------------------------------------------------



 



among other things, whether the untrue or alleged untrue statement of a material
fact or omission relates to information supplied by the indemnifying party or
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (B) if the allocation provided by clause (A) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
      (vi) Indemnification similar to that specified in the preceding
subsections of this Section 4(f) (with appropriate modifications) shall be given
by the Company and each Holder of Registrable Securities with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or governmental authority other than the Securities Act.
     Section 5. Miscellaneous.
     (a) Assignment of Rights; Successors and Permitted Assignees. No Holder may
assign its rights under this Agreement to any party without the prior written
consent of the Company; provided, however, that a Holder may assign its rights
under this Agreement without such restrictions to a Permitted Assignee as long
as (i) such transfer or assignment is effected in accordance with applicable
securities laws; (ii) such transferee or assignee agrees in writing to become
subject to the terms of this Agreement as a Holder; and (iii) the Company is
given written notice by such Holder of such transfer or assignment, stating the
name and address of the transferee or assignee and identifying the Shares with
respect to which such rights are being transferred or assigned. Except as
otherwise provided herein, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, Permitted Assignees, executors
and administrators of the parties hereto.
     (b) Notices. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:

         

  If to the Company:   Allis Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, Texas 77056
Attention: Theodore F. Pound, General Counsel
Facsimile: (713) 369-0555

13



--------------------------------------------------------------------------------



 



         

  with a copy (which shall
not constitute notice) to:   Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Robert V. Jewell
Facsimile: (713) 238-7135
 
       
 
  If to the Investors:   To each Investor at its address
set forth on Exhibit A
 
       
 
  with a copy (which shall
not constitute notice) to:   Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas 77002
Attention: Jack Langlois
Facsimile: (713) 236-0822

or at such other address as any party shall have furnished to the other parties
in writing.
     (c) Specific Performance. Each party to this Agreement agrees that any
breach by it of any provision of this Agreement would irreparably injure the
other parties and that money damages would be an inadequate remedy therefor.
Accordingly, each party agrees that the other parties shall be entitled to one
or more injunctions enjoining any such breach and requiring specific performance
of this Agreement and consents to the entry thereof, in addition to any other
remedy to which such parties are entitled at law or in equity.
     (d) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
     (e) Amendments. The provisions of this Agreement may be amended at any time
and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and by the holders of a majority of the number of shares of Registrable
Securities outstanding as of the date of such amendment or waiver. The Investors
acknowledge that by the operation of this Section 5(e), the holders of a
majority of the outstanding Registrable Securities may have the right and power
to diminish or eliminate all rights of the Holders under this Agreement.
     (f) Headings and Cross References. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Unless the context requires otherwise, all cross references in this Agreement
refer to sections and subsections of this Agreement.
     (g) Severability. In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
     (h) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter of this Agreement.

14



--------------------------------------------------------------------------------



 



     (i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(SIGNATURE PAGES FOLLOW)

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            THE COMPANY:

ALLIS-CHALMERS ENERGY INC.
      By:   /s/ Victor M. Perez         Name:   Victor M. Perez        Title:  
Chief Financial Officer        INVESTORS:


BRIDAS INTERNATIONAL HOLDINGS LTD.
      By:   /s/ Giovanni Dell’Orto       Name:   Giovanni Dell’Orto      
Title:   Attorney-in-fact       BRIDAS CENTRAL COMPANY, LTD.
      By:   /s/ Nestor H. Falivene       Name:   Nestor H. Falivene      
Title:   Attorney-in-fact       ASSOCIATED PETROLEUM INVESTORS LIMITED
      By:   /s/ Giovanni Dell’Orto       Name:   Giovanni Dell’Orto      
Title:   Attorney-in-fact  

16



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Investor Information

      Name                Address    
 
Bridas International Holdings Ltd.  
Beaufort House, Road Town
Tortola, British Virgin Island
Facsimile: 1-284-494-2704
Attention: Mr. Atilio Martín Palmeiro
   
 
   
With a concurrent copy (which shall not constitute notice) to:
   
 
   
Interservices Management Company Limited
Avda. Leandro N. Alem 1134, Piso 14
(C1001AAT) Buenos Aires, Argentina
Facsimile: 54 -11- 4310-4598
Attention: Mr. Silvestre Asurey
   
 
Bridas Central Company, Ltd.  
Beaufort House, Road Town
Tortola, British Virgin Island
Facsimile: 1-284-494-2704
Attention: Mr. Giovanni Dell’ Orto
   
 
   
With a concurrent copy (which shall not constitute notice) to:
   
 
   
Bridas Energy International SpA
Via Valtellina 17 — 7° piano
20159 Milano, Italy
Facsimile: 39-02- 69556617
Attention: Nestor Hugo Falivene
   
 
Associated Petroleum Investors Limited  
Beaufort House, Road Town
Tortola , British Virgin Island
Facsimile: 1-284-494-2704
Attention: Mr. Manuel Horacio Baña
   
 
   
With a concurrent copy (which shall not constitute notice) to:
   
 
   
Interservices Management Company Limited
Avda. Leandro N. Alem 1134, Piso 14
(C1001AAT) Buenos Aires, Argentina
Facsimile: 54 -11- 4312-9205
Attention: Mr. Alejandro Pedro Bulgheroni

 